UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. 3 to 1 Diversified Equity Fund Schedule of Investments March 31, 2011 (Unaudited) Common Stocks - 96.17% Shares Fair Value Consumer Discretionary - 13.84% Amazon.com, Inc. (a) $ Cabela's, Inc. (a) Capella Education Co. (a) CarMax, Inc. (a) Carnival plc CBS Corp. Chipotle Mexican Grill, Inc. (a) Comcast Corp. Compagnie Financiere Richemont SA - Class A (a) DIRECTV - Class A (a) Enterprise Inns plc (a) Gap Inc. / The General Motors Co. (a) Goodyear Tire & Rubber Co. / The (a) Hasbro, Inc. HONDA MOTOR CO., Ltd. Johnson Controls Inc Kabel Deutschland Holding AG (a) Kangwon Land, Inc. KEIHIN CORP. LG Electronics, Inc. Lowe's Companies, Inc. Modern Times Group AB Newell Rubbermaid, Inc. Omnicom Group, Inc. Priceline.com, Inc. (a) Service Corp. International Shenzhou International Group Holdings Ltd Sol Melia, S.A. Stanley Black & Decker, Inc. Starwood Hotels & Resorts Worldwide, Inc. Statoil Fuel & Retail ASA (a) Sturm, Ruger, & Co., Inc. Viacom, Inc. - Class A WH Smith PLC William Hill plc (a) Consumer Staples - 5.85% AIN PHARMACIEZ, INC. Carlsberg A/S China Agri-Industries Holdings, Ltd. Coca-Cola Enterprises, Inc. ConAgra Foods, Inc. Constellation Brands, Inc. (a) CVS Caremark Corp. Energizer Holdings, Inc. (a) FamilyMart Co., Ltd. JAPAN TOBACCO, INC. 56 Kellogg Co. Kirin Holdings Co., Ltd. Nestle SA (a) PepsiCo Inc. Pricesmart, Inc. Procter & Gamble Co. / The See accompanying notes as they are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Common Stocks - 96.17% - continued Shares Fair Value Energy - 9.28% Atwood Oceanics, Inc. (a) $ BG Group plc Cameron International Corp. (a) Chevron Corp. Consol Energy, Inc. El Paso Corp. Exxon Mobil Corp. Galp Energia SGPS, S.A. - Class B Hess Corp. KazMunaiGas Exploration Production (c) Kinder Morgan Management, LLC. Occidental Petroleum Corp. Royal Dutch Shell PLC - Class A Schlumberger Ltd Total SA (b) Tullow Oil plc Financials - 17.41% Ageas AIA Group, Ltd. (a) Alleghany Corp. (a) Allianz SE (a) Ameriprise Financial, Inc. Banco Santander SA Bank of America Corp. Bank of New York Mellon Corp. / The Bank Sarasin & Cie AG (a) CB Richard Ellis Group, Inc. (a) Charles Schwab Corp. / The Citigroup, Inc. (a) DBS Group Holdings, Ltd. Discover Financial Services Eaton Vance Corp. Fifth Third Bancorp Fondiaria - Sai S.p.A. Fondiaria - Sai S.p.A. - Risparmio Shares ING Groep N.V. (a) (e) JPMorgan Chase & Co. Julius Baer Group, Ltd. Legg Mason, Inc. MBIA, Inc. (a) MetLife, Inc. Metro Pacific Investments Corp. Mitsubishi Estate Co., Ltd. Montpelier Re Holdings, Ltd. PNC Financial Services Group, Inc. Societe Generale State Street Corp. Sumitomo Mitsui Financial Group, Inc. Swire Pacific, Ltd. Tejon Ranch Co. (a) Tokio Marine Holdings, Inc. Travelers Companies, Inc. / The U.S. Bancorp UBS AG (a) UniCredit SpA Unum Group Wells Fargo & Co. Wesco Financial Corp. Weyerhaeuser Co. White Mountains Insurance Group, Ltd. Zurich Financial Services AG (a) See accompanying notes as they are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Common Stocks - 96.17% - continued Shares Fair Value Health Care - 10.49% Alere, Inc. (a) $ Alexion Pharmaceuticals, Inc. (a) Allergan, Inc. Amgen, Inc. (a) Bayer AG (a) Bristol-Myers Squibb Co. Covidien PLC Express Scripts, Inc. (a) Fresenius Medical Care AG & Co KGaA (a) HCA Holdings, Inc. (a) Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic, Inc. Merck & Co., Inc. NIHON KOHDEN CORP. Owens & Minor, Inc. Perrigo Co. Pfizer, Inc. QLT, Inc. (a) Roche Holding AG Sanofi-Aventis SA (b) Tenet Healthcare Corp. (a) UCB SA UnitedHealth Group, Inc. Industrials - 13.72% ABB, Ltd. (a) Alexander & Baldwin, Inc. Astaldi S.p.A Atlantia S.p.A BBA Aviation PLC Caterpillar, Inc. Corrections Corp of America (a) Danieli, S.p.A. - Risparmio shares De La Rue plc Deutsche Post AG (a) DP World, Ltd. Expeditors International of Washington, Inc. Force Protection, Inc. (a) Foster Wheeler AG (a) Gategroup Holding AG (a) General Electric Co. Harsco Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. (a) Hutchison Whampoa, Ltd. ITOCHU Corp. Jardine Matheson Holdings, Ltd. Knoll, Inc. MAN SE (a) Mitsubishi Corp. Mitsui & Co., Ltd. MTR Corp., Ltd. Norfolk Southern Corp. Northrop Grumman Corp. Old Dominion Freight Line, Inc. (a) Prysmian SpA (a) Saft Groupe S.A. (a) Shenzhen International Holdings, Ltd. Siemens AG (b) Tredegar Corp. Union Pacific Corp. See accompanying notes as they are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Common Stocks - 96.17% - continued Shares Fair Value Information Technology - 12.79% Advent Software, Inc. (a) $ Amadeus IT Holding SA - Class A (a) AOL, Inc. (a) Apple, Inc. (a) Applied Materials, Inc. ARM Holdings plc (b) CANON, INC. Cisco Systems, Inc. Citrix Systems, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) Computershare, Ltd. eBay, Inc. (a) EMC Corp/Massachusetts (a) FUJIFILM Holdings Corp. Google, Inc. (a) Hewlett-Packard Co. Juniper Networks, Inc. (a) Micrel, Inc. Oracle Corp. QUALCOMM, Inc. ValueClick, Inc. (a) Materials - 7.36% AbitibiBowater, Inc. (a) Air Products & Chemicals, Inc. Albemarle Corp. BlueScope Steel, Ltd. Buzzi Unicem S.p.A Buzzi Unicem S.p.A. - Risparmio Shares Freeport-McMoRan Copper & Gold, Inc. Martin Marietta Materials, Inc. Monsanto Co. NewMarket Corp. Potash Corp. of Saskatchewan, Inc. Rio Tinto PLC Schlumberger, Ltd. Vulcan Materials Co. Telecommunication Services - 3.16% AT&T, Inc. Axiata Group Berhad (a) CenturyLink, Inc. Hutchison Telecommunications Hong Kong Holdings, Ltd. Millicom International Cellular S.A. (a) NIPPON TELEGRAPH & TELEPHONE CORP. PCCW, Ltd. Telefonica S.A. Vodafone Group Plc (b) Utilities - 2.27% Calpine Corp. (a) EDF SA Enagas SA International Power plc IREN S.p.A PPL Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $55,423,926) See accompanying notes as they are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Real Estate Investment Trusts - 1.42% Shares Fair Value First Industrial Realty Trust, Inc. (a) $ Hatteras Financial Corp. UDR Inc TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $708,795) Money Market Securities - 2.09% Federated Government Obligations Fund - Class I, 0.01% (d) Fidelity Institutional Money Market:Money Market Portfolio - Institutional Shares, 0.25% (d) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $1,347,892) TOTAL INVESTMENTS (Cost $57,480,613) - 99.68% $ Cash & other assets less liabilities - 0.32% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Global Depositary Receipt. (d) Variable Rate Security; the money market rate shown represents the rate at March 31, 2011. (e)Dutch Certificate Tax Related, excluding foreign currency Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes as they are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Diversification of Assets: Percentage of Net Assets Australia % Bermuda % Canada % Cayman Islands % Denmark % France % Germany % Hong Kong % Italy % Japan % Kazakhstan % Luxembourg % Netherlands % Norway % Portugal % Singapore % South Korea % Spain % Sweden % Switzerland % United Arab Emirates % United Kingdom % United States % Total % Cash & other assets less liabilities % Grand Total % See accompanying notes as they are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments March 31, 2011 (Unaudited) Principal Asset-Backed Securities - 1.83% Amount Fair Value AESOP Funding II, LLC, Series 2010-2A, Class A, 3.630%, 08/20/2014 (b) Ally Master Owner Trust, Series 2011-1, Class A2, 2.150%, 1/15/2016 Centre Point Funding, LLC, Series 2010-1A, Class 1, 5.430%, 07/20/2016 (b) Chrysler Financial Lease Trust, Series 2010-A, Class B, 3.460%, 09/16/2013 (b) Hertz Vehicle Financing, LLC, Series 2009-2A, Class A1, 4.260%, 03/25/2014 (b) World Financial Network Credit Card Master Trust, Series 2009-D, Class A, 4.660%, 05/15/2017 TOTAL ASSET-BACKED SECURITIES (Cost $675,613) Corporate Bonds - 56.83% Alcoa, Inc., 6.150%, 08/15/2020 Allegheny Technologies, 5.950%, 1/15/2021 Allis-Chalmers Energy, Inc., 9.000%, 01/15/2014 Ally Financial, Inc., 6.000%, 12/15/2011 Ally Financial, Inc., 6.625%, 05/15/2012 Ally Financial, Inc., 8.000%, 11/01/2031 Ally Financial, Inc., 8.000%, 11/01/2031 Ally Financial, Inc., 8.300%, 02/12/2015 American Capital, Ltd., 8.960%, 12/31/2013 American Casino & Entertainment Properties, Inc., 11.000%, 06/15/2014 American Railcar Industries, Inc., 7.500%, 03/01/2014 American Tower Corp., 4.625%, 04/01/2015 Amphenol Corp., 4.750%, 11/15/2014 Anadarko Petroleum Corp., 6.375%, 09/15/2017 ATP Oil & Gas Corp., 11.875%, 05/01/2015 Bear Stearns Co., LLC., 6.400%, 10/02/2017 Briggs & Stratton Corp., 6.875%, 12/15/2020 Brocade Communications System, Inc., 6.625%, 01/15/2018 Brocade Communications System, Inc., 6.875%, 01/15/2020 Bunge Limited Finance Co., 4.100%, 03/15/2016 Cablevision Systems Corp., 7.750%, 04/15/2018 Cablevision Systems Corp., 8.000%, 04/15/2020 Caesars Entertainment, 11.250%, 06/01/2017 Callon Petroleum Co., 13.000%, 09/15/2016 Capmark Financial Group, Inc., 5.875%, 05/10/2012 (c) (f) (g) CC Holdings GS V LLC, 7.750%, 05/01/2017 (b) Chevron Phillips Chemical Co. LLC, 4.750%, 02/01/2021 (b) Chevron Phillips Chemical Co. LLC, 8.250%, 06/15/2019 (b) CIT Group, Inc., 7.000%, 05/01/2017 Citigroup, Inc., 6.500%, 08/19/2013 Citigroup, Inc., 8.125%, 07/15/2039 Coffeyville Resources LLC, 10.875%, 04/01/2017 (b) Continental Airlines 2010-A, 4.750%, 01/12/2021 Corn Products International, Inc., 4.625%, 11/01/2020 Corning, Inc., 6.625%, 05/15/2019 Crane Co., 6.550%, 11/15/2036 Denbury Resources, Inc., 6.375%, 08/15/2021 Embarq Corp., 7.995%, 06/01/2036 Energy Transfer Partners, L.P., 6.625%, 10/15/2036 Energy Transfer Partners, L.P., 7.500%, 07/01/2038 ERAC USA Finance Co., 5.250%, 10/01/2020 (b) Equifax, Inc., 7.000%, 07/01/2037 Exco Resources, Inc., 7.500%, 09/15/2018 Expedia, Inc., 5.950%, 08/15/2020 Fiserv, Inc., 3.125%, 10/01/2015 Fiserv, Inc., 6.125%, 11/20/2012 Ford Motor Credit Co. LLC, 7.000%, 04/15/2015 Frontier Communications Corp., 7.875%, 04/15/2015 Frontier Communications Corp., 7.875%, 01/15/2027 Frontier Communications Corp., 8.250%, 04/15/2017 GATX Corp., 4.750%, 05/15/2015 General Electric Capital Corp., 5.300%, 02/11/2021 General Electric Capital Corp., 2.250%, 11/09/2015 Georgia-Pacific LLC, 8.875%, 05/15/2031 Goldman Sachs Group, Inc. / The, 6.750%, 10/01/2037 Hanesbrands, Inc., 6.375%, 12/15/2020 (b) Hanesbrands, Inc., 8.000%, 12/15/2016 HCA, Inc., 7.500%, 12/15/2023 HCA, Inc., 9.125%, 11/15/2014 HSBC Finance Corp., 7.000%, 05/15/2012 Icahn Enterprises LP, 8.000%, 01/15/2018 International Lease Finance Corp., 5.300%, 05/01/2012 International Lease Finance Corp., 5.550%, 09/05/2012 International Lease Finance Corp., 5.625%, 09/20/2013 See accompanying notes as they are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Principal Corporate Bonds - 56.83% - continued Amount Fair Value International Lease Finance Corp., 5.650%, 06/01/2014 International Lease Finance Corp., 6.375%, 03/25/2013 ITC Deltacom, Inc., 10.500%, 04/01/2016 JPMorgan Chase & Co., 6.000%, 01/15/2018 K. Hovnanian Enterprise, 10.625%, 10/15/2016 Kinder Morgan Finance Co. LLC, 6.000%, 01/15/2018 (b) Lear Corp., 7.875%, 03/15/2018 Level 3 Financing, Inc., 9.250%, 11/01/2014 Medco Health Solutions, Inc., 7.250%, 08/15/2013 Merrill Lynch & Co., 6.875%, 04/25/2018 MetroPCS Wireless, Inc., 7.875%, 09/01/2018 MGM Resorts International, 11.375%, 03/01/2018 Morgan Stanley, 5.750%, 01/25/2021 Morgan Stanley, 6.625%, 04/01/2018 Morgan Stanley, 6.750%, 04/15/2011 Motorola Solutions, Inc., 6.500%, 09/01/2025 Motorola Solutions, Inc., 6.500%, 11/15/2028 Motorola, Inc., 6.625%, 11/15/2037 Motorola Solutions, Inc., 7.500%, 05/15/2025 National Semiconductor Corp., 3.950%, 04/15/2015 NII Capital Corp., 7.625%, 04/01/2021 Nisource Finace Corp., 6.250%, 12/15/2040 Omnicare, Inc., 7.750%, 06/01/2020 Oneok Partners, L.P., 8.625%, 03/01/2019 Oshkosh Corp., 8.250%, 03/01/2017 Owens Corning, Inc., 7.000%, 12/01/2036 Parker Drilling Co., 9.125%, 04/01/2018 Qwest Corp., 8.875%, 03/15/2012 Reynolds American, Inc., 7.250%, 06/15/2037 RPM International, Inc., 6.125%, 10/15/2019 Rowan Companies, Inc., 5.000%, 09/01/2017 Service Corp. International, 7.000%, 5/15/2019 SLM Corp., 5.000%, 10/01/2013 SLM Corp., 5.375%, 05/15/2014 SLM Corp., 6.250%, 01/25/2016 SLM Corp., 8.450%, 06/15/2018 SM Energy Co., 6.625%, 02/15/2019 (b) Smithfield Foods, Inc., 10.000%, 07/15/2014 Snap-On, Inc., 4.250%, 01/15/2018 Southern Natural Gas Co., 7.350%, 02/15/2031 Sprint Capital Corp., 6.875%, 11/15/2028 Sprint Capital Corp., 8.750%, 03/15/2032 Standard Pacific Corp., 10.750%, 09/15/2016 Suntrust Banks, Inc., 3.600%, 04/15/2016 Time Warner Cable, Inc., 8.250%, 04/01/2019 Time Warner, Inc., 6.500%, 11/15/2036 Timken Co., 6.000%, 09/15/2014 US Steel Corp., 6.650%, 06/01/2037 US Steel Corp., 7.375%, 04/01/2020 USG Corp., 6.300%, 11/15/2016 Valeant Pharmaceuticals International, 6.750%, 10/01/2017 (b) Valeant Pharmaceuticals International, 6.875%, 12/01/2018 (b) Williams Companies Inc. / The, 7.500%, 01/15/2031 Williams Companies Inc. / The, 7.750%, 06/15/2031 Willis North America, Inc., 6.200%, 03/28/2017 Willis North America, Inc., 7.000%, 09/29/2019 Windstream Corp., 7.500%, 04/01/2023 (b) Windstream Corp., 8.125%, 09/01/2018 TOTAL CORPORATE BONDS (Cost $19,707,664) See accompanying notes as they are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Principal Convertible Corporate Bonds - 7.36% Amount Fair Value Energy Conversion Devices, Inc., 3.000%, 06/15/2013 $ $ Global Industries Ltd., 2.750%, 08/01/2027 JA Solar Holdings Co., Ltd., 4.500%, 05/15/2013 (c) Live Nation Entertainment, Inc., 2.875%, 07/15/2027 TOTAL CONVERTIBLE CORPORATE BONDS (Cost $2,731,918) Foreign Bonds - Denominated in U.S. Dollars - 7.63% Arcelormittal, 6.750%, 03/01/2041 ArcelorMittal, 9.850%, 06/01/2019 Axtel Sab De CV, 9.000%, 09/22/2019 (b) Bombardier, Inc., 7.500%, 03/15/2018 (b) Celulosa Arauco Constitution, 5.000%, 01/21/2021 (b) Dubai Electricity & Water, 8.500%, 04/22/2015 (b) Eaccess, Ltd., 8.250%, 04/01/2018 (b) Enersis SA, 7.375%, 01/15/2014 HKCG Finance LTD, 6.250%, 08/07/2018 (b) Holcim Capital Corp., 6.875%, 09/29/2039 (b) Inmarsat Finance PLC, 7.375%, 12/01/2017 (b) Korea Development Bank, 4.000%, 09/09/2016 Lloyds TSB Bank PLC, 6.375%, 01/21/2021 Myriad International Holding BV, 6.375%, 07/28/2017 (b) Pan American Energy LLC, 7.875%, 05/07/2021 (b) Petrobras International Finance Co., 6.750%, 01/27/2041 Petrobras International Finance Co., 6.875%, 01/20/2040 Qtel International Finance, Ltd., 7.875%, 06/10/2019 (b) Royal Bank of Scotland PLC, 4.875%, 03/16/2015 Societe Generale, 2.500%, 01/15/2014 (b) Telecom Italia Capital, 7.200%, 07/18/2036 Telemar Norte Leste SA, 5.500%, 10/23/2020 (b) Transalta Corp., 4.750%, 01/15/2015 Transalta Corp., 6.500%, 03/15/2040 Transocean, Inc., 4.950%, 11/15/2015 True Move Co., Ltd., 10.750%, 12/16/2013 (b) Willis Group Holdings Lt., 4.125%, 03/15/2016 TOTAL FOREIGN BONDS - DENOMINATED IN US DOLLARS (Cost $2,701,872) Mortgage-Backed Securities - 13.65% Bank of America Funding Corp., Series 2005-B, Class 3A1, 3.080%, 04/20/2035 (a) Bank of America Commercial Mortgage, Inc., Series 2007-5, Class A4, 5.492%, 02/10/2051 Bear Stearns Commercial Mortgage Securities, Series 2007-PW15, Class A4, 5.331%, 02/11/2044 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A2B, 5.205%, 12/11/2049 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A4, 5.322%, 12/11/2049 Commercial Mortgage Pass-Through Certification, Series 2006-C7, Class A4, 5.768%, 06/10/2046 (a) Credit Suisse Mortgage Capital Certificate, Series 2007-C3, Class A4, 5.525%, 06/15/2039 (a) Credit Suisse Mortgage Capital Certificate, Series 2007-C5, Class A4, 5.695%, 09/15/2040 (a) Fannie Mae, Pool #AA1257, 4.500%, 12/01/2035 Fannie Mae, Pool #935537, 4.500%, 08/01/2039 Fannie Mae, Pool #745147, 4.500%, 12/01/2035 Fannie Mae, Pool #AD7776, 4.500%, 08/01/2040 Fannie Mae, Pool #AD8529, 4.500%, 08/01/2040 Fannie Mae, Pool #949440, 5.000%, 05/01/2023 Fannie Mae, Pool #745275, 5.000%, 02/01/2036 Fannie Mae, Pool #969968, 5.000%, 04/01/2038 Fannie Mae, Pool #AA4936, 5.000%, 03/01/2039 Fannie Mae, Pool #190399, 5.500%, 11/01/2039 Fannie Mae, Pool #899999, 5.500%, 10/01/2022 Fannie Mae, Pool #967690, 5.500%, 01/01/2038 Fannie Mae, Pool #974533, 5.500%, 04/01/2038 Fannie Mae, Pool#933795, 5.500%, 05/01/2038 Fannie Mae, Pool #975103, 5.500%, 06/01/2038 Fannie Mae, Pool #995937, 5.500%, 06/01/2039 Fannie Mae, Pool #AEO392, 5.500%, 12/01/2039 Fannie Mae, Pool #810747, 6.000%, 01/01/2035 Fannie Mae, Pool #994459, 6.000%, 11/01/2038 Fannie Mae, Pool #970958, 6.000%, 01/01/2039 Fannie Mae, Pool #888890, 6.500%, 10/01/2037 Freddie Mac, Pool #G04282, 5.000%, 05/01/2038 Freddie Mac, Pool #G05926, 5.000%, 07/01/2040 Freddie Mac, Pool #G05958, 5.000%, 08/01/2040 Freddie Mac, Pool #A93473, 5.000%, 08/01/2040 Freddie Mac, Pool #G04222, 5.500%, 04/01/2038 Freddie Mac, Pool #G05546, 5.500%, 07/01/2039 Freddie Mac, Pool #C03466, 5.500%, 03/01/2040 Freddie Mac, Pool #G04337, 5.500%, 04/01/2038 Ginnie Mae, Pool #658297, 5.500%, 02/15/2037 Ginnie Mae, Pool #682758, 5.500%, 01/15/2038 See accompanying notes as they are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Principal Mortgage-Backed Securities - 13.65% - continued Amount Fair Value Ginnie Mae, Pool #701544, 5.500%, 01/15/2039 Ginnie Mae, Pool #782167, 6.000%, 06/15/2037 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A4, 5.444%, 03/10/2039 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A4, 5.560%, 11/10/2039 GS Mortgage Securities Trust, Series 2007-GG10, Class A4, 5.808%, 08/10/2045 JP Morgan Chase Commercial Mortgage, Series 2006-LDP7, Class A4, 5.863%, 04/15/2045 (a) JP Morgan Chase Commercial Mortgage, Series 2007-CB18, Class A4, 5.440%, 06/12/2047 JP Morgan Chase Commercial Mortgage, Series 2007-LDPX, Class A3, 5.420%, 01/15/2049 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A3, 4.647%, 07/15/2030 LB-UBS Commercial Mortgage Trust, Series 2006-C4, Class A4, 5.876%, 06/15/2038 (a) LB-UBS Commercial Mortgage Trust, Series 2006-C6, Class A4, 5.372%, 09/15/2039 Morgan Stanley Capital I, Series 2007-IQ14, Class A4, 5.692%, 04/15/2049 (a) Morgan Stanley Capital I, Series 2007-T27, Class A4, 5.646%, 06/11/2042 (a) Wachovia Bank Commercial Mortgage Trust, Series 2006-C29, Class A4, 5.308%, 11/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30, Class A5, 5.342%, 12/15/2043 TOTAL MORTGAGE-BACKED SECURITIES (Cost $4,850,150) U.S Government Securities - 6.72% U.S. Treasury Note, 2.000%, 01/31/2016 U.S. Treasury Note, 2.625%, 08/15/2020 U.S. Treasury Note, 2.625%, 11/15/2020 U.S. Treasury Note, 3.625%, 08/15/2019 U.S. Treasury Note, 3.625%, 02/15/2021 U.S. Treasury Note, 4.375%, 05/15/2040 TOTAL U.S. GOVERNMENT SECURITIES (Cost $2,603,001) Preferred Stock - 0.28% Shares Ally Financial, Inc., 7.000%, callable 12/31/2011 (b) 27 Ally Financial, Inc., 8.500%, callable 05/15/2016 TOTAL PREFERED STOCKS (Cost $87,950) Common Stock - 0.00% Trump Entertainment Resorts (d) (g) - TOTAL COMMON STOCK (Cost $629,736) - Money Market Securities - 6.07% Fidelity Institutional Money Market:Prime Money Market Portfolio - Institutional Shares, 0.22% (e) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (e) TOTAL MONEY MARKET SECURITIES (Cost $2,290,084) TOTAL INVESTMENTS (Cost $36,277,988) - 100.37% Liabilities in excess of other assets - (0.37)% TOTAL NET ASSETS - 100.00% (a) Variable Rate Security; the rate shown represents the rate at March 31, 2011. (b) Restricted security purchased pursuant to Rule 144A of the Securities Act of 1933. (c) Foreign convertible bond denominated in U.S. Dollars. (d) Trump Entertainment Resorts converted from debt to equity due to bankruptcy/liquidation. The shares are unregistered and restricted for resale. (e) Variable Rate Security; the money market rate shown represents the rate at March 31, 2011. (f)Defaulted Bonds. (g) Non-income producing. Tax Related Unrealized appreciation Unrealized depreciation Net unrealized appreciation Aggregate cost of securities for income tax purposes See accompanying notes as they are an integral part of these financial statements. 3 to 1 Funds Related Notes to the Schedule of Investments March 31, 2011 (Unaudited) Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactive market,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, foreign common stocks, American Depositary Receipts, Global Depositary Receipts, preferred stocks, and real estate investment trusts are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts (ADRs), financial futures, Exchange Traded Funds (ETFs), and the movement of the certain indices of securities based on a statistical analysis of the historical relationship and are categorized in level 1.Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. 3 to 1 Funds Related Notes to the Schedule of Investments - continued March 31, 2011 (Unaudited) Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities such as corporate bonds, convertible corporate bonds, asset-backed securities, mortgage-backed securities, U.S. government securities, and foreign bonds denominated in US dollars when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity) are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a funds’ NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used at March 31, 2011 in valuing the Diversified Equity Fund’s investments: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
